Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 1 of 6 PagelD #: 230

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM ENDEX NO. 154756/2018

NYSCEF DOC. NO. 7 RECEIVED NYSCEF: 03/07/2019

 

October 22, 2018

Lydia C. Hills, Esquire

Law Office of Lydia C. Hills

300 Cadman Plaza West, 12" Floor
Brooklyn, NY 11201

Dear Ms. Hills,

This is to enlighten you concerning the presumption of court appearances that you may not be
aware of since attorneys are taught a coloring of law and not Canon or Common Law. Color-of-
Law is NOT law. It’s fiction for corporate fictions of which I am not.

Canon 3228 (v): The Presumption Of Summons

A summons, when unrebutted, stands as Truth in Commerce. Attendance in a Court is usually
invoked by invitation and therefore one who attends Court initiated by a summons, warrant,
subpoena or replevin bond, is presumed to accept the position of a (defendant, Juror, witness or
thing) and the (jurisdiction) of the Court.

[f these instruments are not rejected and returned, with a copy of the rejection filed clearly on the
Public Record (jurisdiction) the presumed position and the presumption of guilt also stands as

Truth in Commerce.

The answer/response/reply to the subpoena is now rebutted via my notarized, sixteen-word
statement of across the face of the summons refusing the invitation, which states: | DO NOT
ACCEPT THIS OFFER TO CONTRACT AND I DO NOT CONSENT TO THESE
PROCEEDINGS and filed with the State’s Attorney and the Clerk of the Court placing it on the
Public Record.

Please advise Ms. Rodgers, your client to abandon this heartless effort to try to destroy my musical
legacy for selfish, personal enrichment. If she persists in court action she will be subjected to public
opinion during the discovery process. For example, my law team is prepared to request the
production of the medical test results proving the origin of her STD claim, as well as 10 personal
male witnesses testifying under oath about her sex life in support of her claim and complete records
of her text/face time message exchanges, which will be reviewed to match and be authenticated by
the recipient to insure there are no omissions or deletions.

If Ms. Rodgers really cares about her own reputation she should cease her participation and
association with the organizers of this negative campaign. Counter actions are in the developmental
stages and due to be released soon.

 

Sincerely

A

Robert Sylvester Kelly

1 of 6
Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 2 of 6 PagelD #: 231

 

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM ENDEK NO. 154756/2018
NYSCEF DOC. NO. 7 RECEIVED NYSCEF: 03/07/2019

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

FAITH A. RODGERS
Plaintiff

v. INDEX NO: 0000

ROBERT SYLVESTER KELLY a/k/a R. KELLY
Alleged Defendant

NOTICE OF DELIVERY

 

TO: THE LAW OFFICE OF LYDIA C. HILLS, P.C. 300 Cadman Plaza West, 12" Floor Brooklyn, New
York 11201

I, June Barrett, declare that | caused the foregoing Notice of Delivery to the Clerk of the Court including
attachments: | DO NOT ACCEPT THIS OFFER TO CONTRACT and I DO NOT CONSENT TO
THESE PROCEEDINGS on the face of the Summons and Verified Complaint and Demand For Jury
Trial, Living Testimony in the Form of An Affidavit and an Faith Rodgers pictures and text messages to
be served upon the persons listed below by having a copy of said Notice of Delivery and attachments
electronically delivered to Supreme Court of the State of New York located 60 Centre Street New York,
NY 10007 on November 19, 2018

By: uc Ta
All Rights Reserved

June Barrett

c/o 1826 South Millard Avenue
Chicago, Hlinois State CF60623CF
Phone: 312/513-1020

Email: junespouiol view a vahoo.com

Zit £6.
Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 3 of 6 PagelD #: 232

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM Pa lee Cee
NYSGRFERO GO: NO. 1 RECEIVED PRRPSUSPENYS6RF/ 29 / 9442019

 

INDEX NO.:

SUPREME COURT OF THE CITY OF NEW YORK
COUNTY OF NEW YORK

a

Autograph =

By:
FAITH A. RODGERS
All Rights Reser ithout Prejudice

rae,

- against - tz
Nita

ROBERT SYLVESTER KELLY a.k.a. KeLy,(, Ih 29, O/ 4

Date
fendant.

 
 

 

JUNE A BAnRETT
Ofticial Seal
Notary Public - State of Illinois
My Commission Exorres Nov 15, 2020

 

   
   
 
  
 
  

 

 

Signature (Rule 130-1.1-a)

 

 

LYDIAC I HILLS, ESQ.

Ww a aa ee eyo
ae uh

Service of a copy of the within is hereby admitted
Dated:

oe

 

 

Attorney(s) for

 

3. of 6
Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 4 of 6 PagelD #: 233

 

 

 

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM SSE Tike Ee
WEGERECHAE. 7NO. 1 RECEIVED PSOE EY SOB y PE 62 1?

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

x
FAITH A. RODGERS,
Index No.
Plaintiff,

- against -

ROBERT SYLVESTER KELLY a.k.a. R. KELLY,  By:__// A.

Defendant. All Rights Reserved, Without Préjudice
* eee
LAe_ MM,

To the above named Defendant: No

 

  

YOU ARE HERRBKALMMONED io
JUNE A BO=RETT

New York, County of Ney York, at the Graces aid court Bee

2 ted at 60 Centre Street, i
My eee Expres Nov 15, 2020
ITE T reerneey time provi
| t

 
  
    

 
 

      

County of New York, Ci

below and to file your answer to the summons n

PLEASE TAKE NO wh er within the time prescribed
under appli HX _R shall seek and obtain judgment against you b

il Practice Law and Rules, together with
3 a 7
NW THE LAW OFFICE OF LYDIA C. HILLS, PC.
\ 300 Cadman Plaza West, 12th Floor
Brooklyn, New York 11201
347-674-8338 (Office)
347-694-8338 (Fax)
LHills@TheHillsFirm.com

ed in the Verifi I

  

 

 

4 of 6
Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 5 of 6 PagelD #: 234

 

 

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM PDE SONOH THe TsO fz0T8
NYSEEP DEC DNR Tg 2 RECEIVED ATSC EE G5 BY PS rh?

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

x
FAITH A. RODGERS,

Index No.

Plaintiff,

- against -

 

ROBERT SYLVESTER KELLY a.k.a. R. KELLY, By: l

 

 

 

 
  

Defendant. All Rights Reserved, Without Prejudice
xX - —
; Notaty ,
Plaintiff FAITH d to.as “Plaintiff”, by and aren her
Notary Public - State of Illinois VE 22 } 22A/¢

     

 

attorney, LYDIA C. HIGLSYESOM SP TAY LAW ORY BF LB did"Hills, P.C., as and for her

Verified Complaint against the Defendant ROBERT SYLVESTER “R” KELLY |
referred to as “Defendant” or “R. Kelly”), respectfully all gW

: iff, Faith A. Rodgers, madi: a United States gigi \
te of Texas. Plaintiff traveled to the State,of i
interactions with Defendan i ‘A Micrein.

rK€lly, an individual, upon information and belief, is
\NY iigen

 

d a resident of the State of Illinois. Defendant traveled to the State of

New York to perform and interact with Plaintiff at times relevant to the subject litigation.

5 of 6
Case 1:19-cr-00286-AMD Document 25-3 Filed 09/30/19 Page 6 of 6 PagelD #: 235

 

 

(FILED: NEW YORK COUNTY CLERK 03/07/2019 04:15 PM INDEX NO. 154756/2018
NYSCEP DOC. NO. 7 RECEIVED NYSCEF: 03/07/2019
Testimony

fp Rober Sylvester Kelly, an Ilinoian of Chicago, Illinois State make oath and say/hereby affirm
at:

(1) |DO NOT ACCEPT THIS OFFER TO CONTRACT AND I DO NOT CONSENT TO THESE
PROCEEDINGS.

(2) [am exempt and not subject to this court so I don't know why you are even addressing me or why
you continue to address me when | do not accept this offer to contract and I do not consent to these
proceedings.

(3) [am a flesh and blood, living, breathing American National and native of Illinois.

(4) Private Agreement is mutually agreed upon and entered into on the Fourteenth Day of the Ninth
Month in the Year of Our Source Two Thousand Seventeen between the juristic person, ROBERT
SYLVESTER KELLY©, also known by any and all derivatives and variations in the spelling of said
name except “Robert Sylvester Kelly,” hereafter jointly and severally “Debtor,” and the living,
breathing, flesh-and-blood man, known by the distinctive appellation Robert Sylvester Kelly©,
hereinafter “Creditor.”

(5) ROBERT SYLVESTER KELLY. In this Private Agreement the term “ROBERT SYLVESTER
KELLY” means ROBERT SYLVESTER KELLY ©, and any and all derivatives and variations in the
spelling of said name except Robert Sylvester Kelly Common Law Copyright © 1985 Robert
Sylvester Kelly©. All Rights Reserved.

(6) Robert Sylvester Kelly. In this Private Agreement the term “Robert Sylvester Kelly” means the
sentient, living being known by the distinctive appellation “Robert Sylvester Kelly.” All rights are
reserved re use of Robert Sylvester KellyO, Autograph Common Law Copyright © 1985 by Robert
Sylvester Kelly©.

(7) Since I am not voluntarily involved in any of this and never conscionably was, and since my
assets have been or are being dragged into this mess without my knowledge or consent, and since all
the other Parties that secretively are benefitting or benefited themselves at my expense are now trying
to palm this situation off on me, and since this Court works for those same Parties and is acting in
Gross Conflict of Interest and under Color of Law--- any issue related to this complaint that
continues to involve me or affect my assets in any way is going to be settled by Private Binding
Arbitration and I am going to choose the Arbiter.

 

(8) Now you've made your /Offer" and I've made mine and it is time for all of you to give me gome

answer. .
By: 0 A Date: rof2o| i
Com { \

Autograph Common Law Copyright © 1985 by Robert Sylvester KellyO
All Rights Reserved. No par of this Autograph Common Law Copyright
may be used, nor reproduced in any manner, without prior, express, written
consent and acknowledgment of Robert Sylvester Kelly as signified by
Robert Sylvester Kelly’s signature in red ink. Unauthorized use of “Robert
Sylvester Kelly” incurs same unauthorized-use fees as those associated
with ROBERT S. KELLY ©, as set forth in paragraph “(1)” under “Self-
executing Contract/Security Agreement in Event of Unauthorized Use”
Enclosure: Published Copyright Notice.

 

 

 

 

 

6 of 6
